Citation Nr: 0311388	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  00-21 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including major depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from May 1985 to August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The appellant appeared and testified before the 
undersigned at a hearing in January 2003.

Having carefully examined the evidence of record as to the 
claim certified for review, the Board finds it must remand 
this claim.  


REMAND

The record reflects that shortly after the appellant's claim 
was received, the RO requested that he provide signed 
authorization forms for the release of information from 
several named medical care providers.  In February 2000, the 
appellant returned the signed authorization forms completed 
for the RO's use.  

By letter dated in July 2000, the RO informed the appellant 
that because the appellant's claim was not well grounded 
under then-applicable law, it could not assist the appellant 
in the development of the claim and could not forward the 
authorization forms as it originally had intended.  See Epps 
v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997) (Holding that 
"there is nothing in the text of [38 U.S.C.A] § 5107 to 
suggest that [] VA has a duty to assist a claimant until the 
claimant meets his or her burden'" of establishing a well-
grounded claim before providing any assistance to the 
claimant).
  
Subsequently, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  Among other 
directives, the VCAA eliminated the well-grounded claim 
requirement; expanded the duty of VA to notify the appellant 
and the representative of requisite evidence, and enhanced 
the duty to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  Further, 
recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Although the RO informed the appellant by letter dated in 
March 2001 of the provisions of the VCAA, the authorization 
forms signed by the appellant were not forwarded by the RO to 
the named medical care providers.  Because these records 
could provide substantiating information in support of the 
appellant's claim, this matter will be remanded.  

Accordingly, this matter is REMANDED for the following:

1.  The RO should advise the appellant 
and through his representative of what 
evidence would substantiate his claim in 
accordance with the provisions of the 
VCAA.  Contemporaneous with this, the RO 
should ascertain if the appellant has 
received any VA, non-VA, or other medical 
treatment for the disorder at issue that 
is not evidenced by the current record.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file that may be in the possession of 
medical care providers not previously 
identified by the appellant.  

2.  Upon receipt of the appellant's 
response, the RO should obtain the 
medical records identified by the 
appellant, as well as those authored by 
Dr. Melanie B. Illich, 301 Londonberry 
Dr., Waco, TX 76712; Dr. Peggy Loveclark, 
1500 University Drive E., Suite 202 
College Station, TX 77840; Dr. Peggy 
Wunderlich, 1500 University Drive E. 
Suite 202 College Station, TX 77840 for 
which the appellant provided signed 
authorization forms in February 2000.  
All received records must be then 
associated with the claims folder.  

3.  The RO should afford the appellant a 
comprehensive mental disorders 
examination to ascertain whether the 
appellant's currently diagnosed 
psychiatric disorder had its onset during 
or as a result of his active military 
service.  In particular, the examiner 
should offer an opinion as to whether any 
complaints noted in service represented 
the initial onset of any currently 
diagnosed psychiatric disorder.  The 
appellant's claims folder, and a copy of 
this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in 
any report generated as a result of this 
remand.  

4.  Thereafter, the RO should take such 
additional development action as it deems 
proper with respect to the claim.  
Following such development, the RO should 
review and readjudicate the claim.  If 
any such action does not resolve the 
claim, the RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b).  The appellant's cooperation in the RO's efforts 
is both critical and appreciated.  However, the appellant is 
further advised that his failure to report for any scheduled 
examinations without good cause, or otherwise fail to fully 
cooperate in the RO's efforts, may result in the claim being 
considered on the evidence now of record or denied.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


